Case 1:19-cr-O0692-PKC Document 3 Filed 10/04/19 Page 1 of 2
oy

a)

j

a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee Lk ~-----+--x
UNITED STATES OF AMERICA

ORDER

ayo

19 Cr, 692 { }

KATIA RAMOS,
Defendant.

eee ee om oe me X

Upon the appiication of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Andrew K. Chan and
Justin V. Rodriquez;

It is found that the Indictment in the above-captioned action,
19 Cr. 692, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, and it is
therefore

ORDERED that the Indictment, 19 Cr. 692, in the above-
captioned action be unsealed and remain unsealed pending further
order of the Court.

Dated: New York, New York
October 4, 2019

ee A ea

THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

ir : DOCUMEN | hd |
: ELEC TRONIC ALLY FuLE

! NC HS

 

mega

Pa

 
Case 1:19-cr-00692-PKC Document 3 Filed 10/04/19 Page 2 of 2

 

U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J. Molle Building
One Saint Andrew’s Plaza
New York, New York 10007

October 4, 2019

 

BY EMAIL |

The Honorable Kevin Nathaniel Fox
United States Magistrate Judge
New York, New York 10007

 

Re: United States v. Katia Ramos, 19 Cr. 692 ( )

Dear Judge Fox:

The Government respectfully requests that Indictment 19 Cr. 692 ( ) be unsealed and that
a United States District Judge be assigned to the case. An order to that effect is attached. The
Government requests that this be designated a Wheel A case.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney for the
Southern District of New York

By: __/s/ Justin V. Rodriguez
Andrew K. Chan
Justin V. Rodriguez
Assistant United States Attorneys
(212) 637-1072 / 2591
